     8:20-cv-00387-RGK-PRSE Doc # 5 Filed: 09/29/20 Page 1 of 2 - Page ID # 27




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

    HAROLD B. WILSON,

                     Plaintiff,                               8:20CV387

         vs.
                                                               ORDER
    MICHELLE        WILHELM,   Warden;
    CHELSEA TRUBRSLY, Ast. Director of
    NSN; DR. DEAL, Chief Medical Officer
    DCS; and ROBERT MADSEN, Last
    Director of DCS;

                     Defendants.


       This matter is before the court on its own motion. Plaintiff filed a Complaint
(Filing No. 1) on September 28, 2020. However, Plaintiff failed to include the
$400.00 filing and administrative fees. Plaintiff has the choice of either submitting
the $400.00 filing and administrative fees to the clerk’s office or submitting a request
to proceed in forma pauperis.1 Failure to take either action within 30 days will result
in the court dismissing this case without further notice to Plaintiff.

        IT IS THEREFORE ORDERED that:

      1.      Plaintiff is directed to submit the $400.00 fees to the clerk’s office or
submit a request to proceed in forma pauperis within 30 days. Failure to take either
action will result in dismissal of this matter without further notice.




1
 If Plaintiff is granted leave to proceed in forma pauperis (“IFP”) in this matter, he
will be allowed to pay the court’s $350 filing fee in installments. See 28 U.S.C.
§ 1915(b)(1); In re Tyler, 110 F.3d 528, 529-30 (8th Cir. 1997). He would not be subject
to the $50.00 administrative fee assessed to non-IFP plaintiffs.
  8:20-cv-00387-RGK-PRSE Doc # 5 Filed: 09/29/20 Page 2 of 2 - Page ID # 28




     2.     The clerk of the court is directed to send to Plaintiff the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).

      3.     The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: October 29, 2020: Check for MIFP
or payment.

      Dated this 29th day of September, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge




                                        2
